DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the communication field on 12/27/2021.
Claims 2-16 have been added. 
The Terminal Disclaimer (TD) filed with the instant response has been accepted and placed in file for the record.
Claims 1-16 are pending and allowed in this action.

Allowable Subject Matter

Claims 1-16 are allowed.
The following is an examiner's statement of reasons for allowance:
the prior art of record does not disclose or fairly teach/suggest the combined techniques of --- receiving, from a base station, configuration information on a synchronization signal wherein the configuration information includes information on a signal measurement timing indicating a measurement period and a timing offset of the synchronization signal, and wherein a radio frame for measuring the synchronization signal is indicated using the measurement period and the timing offset --- as recited in or within the context of, particularly, claims 1, 5, 9 and 13.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/MELESS N ZEWDU/          Primary Examiner, Art Unit 2643                                                                                                                                                                                              2/4/2022